Exhibit 10.1

FIFTH AMENDMENT TO LEASE

This FIFTH AMENDMENT TO LEASE (this “Fifth Amendment”) is made as of August 4,
2014 (the “Effective Date”), by and between BP RESERVOIR PLACE LLC, a Delaware
limited liability company (“Landlord”) and CONSTANT CONTACT, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S

A. Landlord and Tenant entered into that certain Lease dated as of May 29, 2009,
as amended by that certain First Amendment to Lease dated as of May 3, 2010,
that certain Second Amendment to Lease dated as of September 13, 2010, that
certain Third Amendment to Lease dated as of April 1, 2012 and that certain
Fourth Amendment to Lease (the “Fourth Amendment”) dated as of December 27, 2012
(as so amended, the “Lease”) of certain premises consisting of (i) 85,583 square
feet of rentable floor area on the third floor in the building known as and
numbered Reservoir Place Main, 1601 Trapelo Road, Waltham, Massachusetts (the
“Building”) and referred to in the Lease as the “Initial Premises,” (ii) 52,844
square feet of floor area on portions of the second and third floors in the
Building and referred to in the Lease as the “Must Take Premises,” (iii) 4,371
square feet of rentable floor area on the second floor in the Building and
referred to in the Lease as the “Second Amendment Additional Premises,” (iv)
1,805 square feet of rentable floor area on the second floor in the Building and
referred to in the Lease as the “Third Amendment Additional Premises,”
(v) 13,964 square feet of rentable floor area on the second (2nd) floor of the
Building and referred to in the Lease as the “Phase I Expansion Premises” and
(vi) 31,389 square feet of rentable floor area on the first (1st) floor of the
Building and referred to in the Lease as the “Phase II Expansion Premises”, all
for a Lease Term which commenced on varying dates for each Premises Component
(as defined in the Lease) and which currently expires on September 30, 2022.

B. As of the date of this Fifth Amendment, Landlord has delivered and Tenant has
accepted possession of all of the Initial Premises, the Must Take Premises, the
Second Amendment Additional Premises, the Third Amendment Additional Premises,
the Phase I Expansion Premises and the Phase II Expansion Premises
(collectively, the “Existing Premises”) in the condition required under the
Lease.

C. Landlord and Tenant have agreed to modify the terms and provisions of the
Lease applicable to Landlord’s delivery and Tenant’s occupancy of the Phase III
Expansion Premises and the Phase IV Expansion Premises.

D. Landlord and Tenant wish to amend the Lease to set forth such modifications
and amend certain other terms of the Lease as more particularly set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby mutually acknowledged, Landlord and Tenant agree as follows:

 

1



--------------------------------------------------------------------------------

1. Modifications of Fourth Amendment.

(a) Recital C of the Fourth Amendment to Lease (the “Fourth Amendment”) is
hereby amended as follows:

 

  (i) By deleting the definition of “Phase III Expansion Premises” and
substituting the following therefor:

 

    “an additional Premises Component consisting of 25,647 square feet of
rentable floor area (the “Rentable Floor Area of the Phase III Expansion
Premises”) located on the second (2nd) floor of the Building, which space is
shown on Exhibit A-3 attached to the Fifth Amendment (the “Phase III Expansion
Premises”).”

 

  (ii) By deleting the definition of “Phase IV Expansion Premises” and
substituting the following therefor:

 

    “an additional Premises Component consisting of 18,842 square feet of
rentable floor area (the “Rentable Floor Area of the Phase IV Expansion
Premises”) located on the first (1st) floor of the Building, which space is
shown on Exhibit A-4 attached to the Fifth Amendment (the “Phase IV Expansion
Premises”).

 

  (b) Section 3 of the Fourth Amendment is hereby amended as follows:

 

  (i) By deleting the third sentence of subsection (c) in its entirety and
substituting the following therefor:

 

    “As of the Phase III Expansion Premises Commencement Date, all references in
the Lease to the “Premises” and/or the premises demised by the Lease shall mean
the Existing Premises, the Phase I Expansion Premises, the Phase II Expansion
Premises and the Phase III Expansion Premises, collectively, and containing
215,603 square feet of rentable floor area in the Building.”

 

  (ii) By deleting the third sentence of subsection (d) in its entirety and
substituting the following therefor:

 

    “As of the Phase IV Expansion Premises Commencement Date, all references in
the Lease to the “Premises” and/or the premises demised by the Lease shall mean
the Existing Premises, the Phase I Expansion Premises, the Phase II Expansion
Premises, the Phase III Expansion Premises and the Phase IV Expansion Premises,
collectively, and containing 234,445 square feet of rentable floor area in the
Building.”

(c) Section 5(c) of the Fourth Amendment is hereby amended by deleting the first
sentence in its entirety and substituting the following therefor:

 

2



--------------------------------------------------------------------------------

“Commencing on the Phase III Expansion Premises Rent Commencement Date (as
hereinafter defined) through the Existing Expiration Date, Annual Fixed Rent
with respect to the Phase III Expansion Premises shall be due and payable, in
the manner and at the times set forth in the Lease, at the annual rate of
$833,527.50 (being the product of (i) $32.50 and (ii) the Rentable Floor Area of
the Phase III Expansion Premises), subject to adjustment, if applicable,
pursuant to Exhibit F of this Fourth Amendment.”

(d) Section 7 of the Fourth Amendment is hereby amended as follows:

 

  (i) By deleting subsection (a) in its entirety and substituting the following
therefor:

 

    “Commencing on the First Extended Term Commencement Date through the day
immediately preceding Phase IV Rent Commencement Date, Annual Fixed Rent with
respect to the Existing Premises, Phase I Expansion Premises, Phase II Expansion
Premises and Phase III Expansion Premises shall be due and payable, in the
manner and at the times set forth in the Lease, at the annual rate of
$7,007,097.50 (being the product of (i) $32.50 and (ii) the Rentable Floor Area
of the Existing Premises, Phase I Expansion Premises, Phase II Expansion
Premises and Phase III Expansion Premises), subject to adjustment, if
applicable, pursuant to Exhibit F of this Fourth Amendment.”

 

  (ii) By deleting subsection (b) in its entirety and substituting the following
therefor:

 

    “Commencing on the Phase IV Rent Commencement Date and ending on the
expiration or earlier termination of the First Extended Term, Annual Fixed Rent
with respect to the entire Premises (i.e. the Existing Premises and the
Expansion Premises) shall be due and payable, in the manner and at the times set
forth in the Lease, at the annual rate of $7,619,462.50 (being the product of
(i) $32.50 and (ii) the Rentable Floor Area of the entire Premises), subject to
adjustment, if applicable, pursuant to Exhibit F of this Fourth Amendment.”

(e) Section 8 of the Fourth Amendment is hereby amended as follows:

 

  (i) By deleting the chart that appears in subsection (a) and substituting the
following therefor:

 

3



--------------------------------------------------------------------------------

Premises Component of Expansion
Premises

  

Date Additional Parking Privileges
Available

  

Number of Additional Parking
Privileges

  

Location of Additional Parking
Privileges

Phase I Expansion Premises    From and after the Phase I Expansion Premises
Commencement Date    70 parking privileges    14 of which are in the
garage;

 

56 of which are in the
outdoor surface lot

Phase II Expansion Premises    From and after the Phase II Expansion Premises
Commencement Date    157 parking privileges    31 of which are in the
garage;

 

126 of which are in the
outdoor surface lot

Phase III Expansion Premises    From and after the Phase III Expansion Premises
Commencement Date    128 parking privileges    26 of which are in the
garage;

 

102 of which are in the
outdoor surface lot

Phase IV Expansion Premises    From and after the Phase IV Expansion Premises
Commencement Date    94 parking privileges    19 of which are in the
garage;

 

75 of which are in the
outdoor surface lot

 

  (ii) By deleting subsection (b) in its entirety and substituting the following
therefor:

“Landlord and Tenant acknowledge and agree that, following the Phase IV
Expansion Premises Commencement Date, the total “Number of Parking Privileges”
that Tenant will be entitled to use under the Lease will be 1,172 parking
privileges, 238 of which are located in the garage below the Building and 934 of
which are located on the outdoor surface lot, all as subject to and in
accordance with the provisions of Article X of the Lease.”

(f) Section 13 is hereby amended by deleting the words “Network Appliance” in
subsection (c) thereof.

(g) Section 15 is hereby amended by deleting the date “July 31, 2014” in the
fourth (4th) line thereof and substituting the date “February 28, 2015”
therefor.

 

4



--------------------------------------------------------------------------------

(h) By deleting Exhibits A-3, A-4, E and F in their entirety and substituting
therefor Exhibits A-3, A-4, E and F attached hereto and made a part hereof.

2. Lease of Flexible Delivery Expansion Premises.

(a) Tenant has agreed to lease from Landlord and Landlord has agreed to lease to
Tenant, upon all the same terms and conditions contained in the Lease except as
otherwise provided in this Fifth Amendment, the additional Premises Components
identified on Exhibit B attached hereto and made a part hereof (collectively,
the “Flexible Delivery Expansion Premises”).

(b) The delivery by Landlord of each individual Premises Component of the
Flexible Delivery Expansion Premises shall be as set forth on Exhibit C attached
hereto and made a part hereof. Effective as of the date Landlord delivers
possession of each Premises Component of the Flexible Delivery Expansion
Premises to Tenant vacant, broom clean, free of all occupants, personal
property, trash and debris, and otherwise in its as is condition (each such date
being a “Flexible Delivery Expansion Premises Commencement Date”), the
applicable Premises Component of the Flexible Delivery Expansion Premises shall
constitute a Premises Component and part of the Premises demised to Tenant under
the Lease for a term coterminous with the Lease Term. As of each Flexible
Delivery Expansion Premises Commencement Date, all references in the Lease to
the “Premises” and/or the premises demised by the Lease shall mean the Existing
Premises, the Phase III Expansion Premises (if the Phase III Expansion Premises
Commencement Date has occurred), the Phase IV Expansion Premises (if the Phase
IV Expansion Premises Commencement Date has occurred), any previously delivered
Premises Components of the Flexible Delivery Expansion Premises and the then
applicable Premises Component of the Flexible Delivery Expansion Premises,
collectively. The failure of Landlord to deliver possession of any Premises
Component of the Flexible Delivery Expansion Premises by any given date shall in
no way affect the validity of this Fifth Amendment or the obligations of Tenant
hereunder and, except to the extent set forth in Section 2(c) below, Tenant
shall not have any claim against Landlord, and Landlord shall have no liability
to Tenant, by reason thereof.

If the then occupant of any Premises Component of the Flexible Delivery
Expansion Premises wrongfully fails to deliver possession of such premises at
the time when its tenancy is scheduled to expire or earlier terminate pursuant
to any agreement with Landlord or otherwise pursuant to Landlord’s exercise of
its rights under such occupant’s lease (including relocation rights) in
accordance with Exhibit C, Landlord shall use reasonable efforts and due
diligence (which shall be limited to the commencement and prosecution of an
eviction proceeding within thirty (30) days after the date on which the
hold-over commences, but shall not require the taking of any appeal) to evict
such occupant from such space and to recover from such occupant any Flexible
Delivery Expansion Premises Hold-Over Premium (as defined below) payable by such
occupant. In such event, the commencement of the term of Tenant’s occupancy and
lease of such Premises Component shall, in the event of such holding over by
such occupant, be deferred until possession of the applicable Premises Component
of the Flexible Delivery Expansion Premises is delivered to Tenant. The failure
of the then occupant of such premises to so vacate shall not constitute a
default or breach by Landlord and shall not give Tenant any right to terminate
this

 

5



--------------------------------------------------------------------------------

Fifth Amendment or to deduct from, offset against or withhold Annual Fixed Rent
or Additional Rent (or any portions thereof); provided, however, that Tenant’s
sole remedy with respect to any deferred delivery of possession of any Premises
Component of the Flexible Delivery Expansion Premises on account of a holding
over by the occupant thereof shall be to require Landlord to pay to Tenant fifty
percent (50%) of the net (i.e. net of the costs and expenses, including,
reasonable attorneys’ fees, incurred by Landlord in obtaining such Flexible
Delivery Expansion Premises Hold-Over Premium) amount of any Flexible Delivery
Expansion Premises Hold-Over Premium received by Landlord from such hold-over
occupant relative to periods from and after the thirty-first (31st) day of any
hold-over, when and if Landlord receives any such payment. For the purposes
hereof, the term “Flexible Delivery Expansion Premises Hold-Over Premium” shall
be defined as the amount (if any) which a hold-over occupant of any portion of
the Flexible Delivery Expansion Premises is required to pay to Landlord in
respect of its hold-over in the premises (whether characterized as rent,
damages, or use and occupation) in excess of the amount of fixed rent and other
charges which the tenant under whom such occupant claims would have been
required to pay to Landlord had the term of such tenant’s lease been extended
throughout the period of such hold-over at the same rental rate as such tenant
was required to pay during the last month of its tenancy.

(c) Promptly following the occurrence of the commencement date for each Premises
Component of the Flexible Delivery Expansion Premises, Landlord and Tenant
hereby agree to execute a Commencement Date Agreement in the form attached as
Exhibit G to the Lease to confirm the commencement date and rent commencement
date of such Premises Component of the Flexible Delivery Expansion Premises,
provided, however, failure to execute said letter shall not affect the
commencement date or the rent commencement date for such Premises Component as
determined in accordance with the terms of this Fifth Amendment.

(d) Tenant’s payments on account of Annual Fixed Rent, the Operating Cost
Excess, the Tax Excess and Tenant’s Proportionate Share of electricity and HVAC
costs shall be as determined in accordance with Exhibit C.

(e) Effective as of the commencement date for each Premises Component of the
Flexible Delivery Expansion Premises, the “Number of Parking Privileges” that
Tenant will be entitled to use under the Lease will be increased by an amount
equal to five (5) spaces per 1,000 square feet of the rentable floor area of the
applicable Premises Component of the Flexible Delivery Expansion Premises (one
(1) space per 1,000 square feet of rentable floor area being located in the
garage underneath the Building, with the remainder being located in the outdoor
surface lot).

3. Early Access. It is acknowledged and agreed that a portion of the Phase III
Expansion Premises consisting of 17,210 square feet of rentable floor area
located on the second (2nd) floor of the Building (the “Early Access Premises
Component”) is currently vacant, Landlord having previously relocated the tenant
thereof. Notwithstanding the fact that the Target Phase III Delivery Date is
January 1, 2015, Tenant shall have the right to access the Early Access Premises
Component prior to the Phase III Expansion Premises Commencement Date for the
purpose of marketing and subleasing the same (or portions thereof) to
prospective subtenants. Any such access or subleasing by Tenant shall be upon
all of the terms and conditions of the

 

6



--------------------------------------------------------------------------------

Lease including, without limitation, Tenant’s entitlement to use, in connection
with such Early Access Premises Component (or portion thereof), pro rata
additional parking privileges in the garage and outdoor surface lot (but
excluding the payment of Annual Fixed Rent, the Tax Excess, Operating Cost
Excess and Tenant’s Proportionate Share of electricity charges). Such early
access shall be at Tenant’s sole risk, and Landlord shall not be responsible for
any injury to persons or damage to property resulting from such early access by
Tenant. In the event that Tenant shall enter into a sublease for any portion or
all of the Early Access Premises Component with a commencement date that is
prior to the Phase III Expansion Premises Commencement Date, then, for purposes
of the Lease and notwithstanding the definition of the Phase III Expansion
Premises Commencement Date, (i) the Term of the Lease for the applicable portion
of such Early Access Premises Component only shall commence on the commencement
date of the sublease, (ii) the rent commencement date for such portion of the
Phase III Expansion Premises shall be unmodified as the result of such sublease
and (iii) for that period commencing on the commencement date of such sublease
and ending on the day immediately preceding the Phase III Expansion Premises
Commencement Date for such space, and notwithstanding anything contained in the
Lease to the contrary, Tenant shall pay to Landlord fifty percent (50%) of the
amount received by Tenant from such sublease (without taking into account any of
Tenant’s costs incurred in subleasing such space).

4. Atrium Expansion Premises. It is acknowledged and agreed that Landlord will
install new flooring throughout the Atrium Expansion Premises as part of
Landlord’s construction of the bleacher-style seating in the North Atrium
pursuant to Section 15 of the Fourth Amendment. Accordingly, in the event that
Tenant shall exercise its option to lease the Atrium Expansion Premises under
Section 14 of the Fourth Amendment, it is understood and agreed that,
notwithstanding anything contained in said Section 14 or in Exhibit H to the
Lease, the fixed annual rent (and the Prevailing Market Rent, if either party
shall initiate a Broker Determination) shall be determined as if Landlord
provided Tenant with an allowance equal to the product of (x) $35.00 and (y) the
rentable floor area of the Atrium Expansion Premises to reflect the value of the
improvements performed by Landlord to such space (it being further understood
and agreed that the foregoing shall in no way be construed so as to require
Landlord to actually provide Tenant with any allowance in connection with
Tenant’s exercise of its option to lease such Atrium Expansion Premises).

5. Brokerage. Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Fifth Amendment, and in the
event any claim is made against the Landlord relative to dealings with brokers,
Tenant shall defend the claim against Landlord with counsel of Landlord’s
selection and save harmless and indemnify Landlord on account of loss, cost or
damage which may arise by reason of such claim (Landlord hereby acknowledges
that Tenant has consulted with Transwestern RBJ for advice regarding the
transaction contemplated under this Fifth Amendment, provided, however, that no
commission shall be payable in connection with such consultation). Landlord
warrants and represents that Landlord has not dealt with any broker in
connection with the consummation of this Fifth Amendment, and in the event any
claim is made against the Tenant relative to dealings with brokers, Landlord
shall defend the claim against Tenant with counsel of Tenant’s selection and
save harmless and indemnify Tenant on account of loss, cost or damage which may
arise by reason of such claim.

 

7



--------------------------------------------------------------------------------

6. Mortgagees. Landlord represents and warrants to Tenant that, as of the
Effective Date, neither the Site nor the Building is encumbered by any mortgage.

7. Not an Offer; Binding Agreement. The submission of an unsigned copy of this
document to Tenant for Tenant’s consideration does not constitute an offer to
lease the Expansion Premises or an option to or for the Expansion Premises for
the Lease Term or an additional period. This document shall become effective and
binding only upon the execution and delivery of this Fifth Amendment by both
Landlord and Tenant.

8. Ratification. Except as expressly modified by this Fifth Amendment, the Lease
shall remain in full force and effect, and as further modified by this Fifth
Amendment, is expressly ratified and confirmed by the parties hereto. This Fifth
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, subject to the provisions of the
lease regarding assignment and subletting.

9. Interpretation and Partial Invalidity. If any term of this Fifth Amendment,
or the application thereof to any person or circumstances, shall to any extent
be invalid or unenforceable, the remainder of this Fifth Amendment, or the
application of such term to persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby, and each
term of this Fifth Amendment shall be valid and enforceable to the fullest
extent permitted by law. The titles for the paragraphs are for convenience only
and not to be considered in construing this Fifth Amendment. This Fifth
Amendment contains all of the agreements of the parties with respect to the
subject matter hereof, and supersedes all prior dealings between them with
respect to such subject matter. All capitalized terms not otherwise modified or
defined herein shall have the respective same meanings ascribed to them in the
Lease. From and after the Effective Date and except as expressly set forth
otherwise in this Fifth Amendment, the term “Lease” is hereby amended to mean
and refer to the Lease as amended by this Fifth Amendment.

10. Counterparts and Authority. This Fifth Amendment may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Landlord and Tenant each
warrant to the other that the person or persons executing this Fifth Amendment
on its behalf has or have authority to do so and that such execution has fully
obligated and bound such party to all terms and provisions of this Fifth
Amendment.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned executed this Fifth Amendment as of the date
and year first written above.

 

WITNESS:     LANDLORD:  

/s/

    BP RESERVOIR PLACE LLC     By:   Boston Properties Limited Partnership, its
sole member       By:   Boston Properties, Inc., its general partner         By:
 

/s/ David C. Provost

        Name:  

David C. Provost

        Title:  

SVP

WITNESS:     TENANT:  

/s/ Cheryl Dyer

    CONSTANT CONTACT, INC.     By:  

/s/ Harpreet S. Grewal

    Name:  

Harpreet S. Grewal

    Title:  

CFO

    Hereunto duly authorized

 

9



--------------------------------------------------------------------------------

EXHIBIT A-3

FLOOR PLAN OF PHASE III EXPANSION PREMISES

 

LOGO [g792457g89s01.jpg]

 

A-3-1



--------------------------------------------------------------------------------

EXHIBIT A-4

FLOOR PLAN OF PHASE IV EXPANSION PREMISES

 

LOGO [g792457g40t17.jpg]

 

A-4-1



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLAN OF FLEXIBLE DELIVERY EXPANSION PREMISES

 

LOGO [g792457g40z41.jpg]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

DELIVERY OF FLEXIBLE DELIVERY EXPANSION PREMISES

It is the intent of the provisions below to enable Tenant to delay its occupancy
of the Flexible Delivery Expansion Premises but to preserve for Landlord the
rental Landlord would have received had it delivered the Flexible Delivery
Expansion Premises on the time table contemplated in the Fourth Amendment.
Because several tenants already occupy the Flexible Delivery Expansion Premises,
the continued occupancy of such tenants in the Flexible Delivery Expansion
Premises shall be subject to the terms and provisions set forth below.

A. Fiserv Premises. The following provisions shall apply to the 1,234 square
feet of rentable floor area shown on Exhibit B and identified on Exhibit M
attached the Fourth Amendment to Lease as being leased to Fiserv (the “Fiserv
Premises”) pursuant to an existing lease (the “Fiserv Lease”):

 

  (i) It is acknowledged and agreed that Landlord shall have no obligation to
attempt to negotiate with Fiserv to vacate the Fiserv Premises prior to the
scheduled expiration date set forth on Exhibit M or to relinquish its existing
extension option.

 

  (ii) If Fiserv remains in the Fiserv Premises as of the Phase III Expansion
Premises Rent Commencement Date at an annual rental rate that is less than that
which would have otherwise been payable by Tenant had the Fiserv Premises become
part of the Phase III Expansion Premises as of the Phase III Expansion Premises
Commencement Date, then for the period commencing on the Phase III Expansion
Premises Rent Commencement Date and ending on the expiration or earlier
termination of the Fiserv Lease (such period being hereinafter referred to as
the “Fiserv Premises Interim Rent Period”), the Annual Fixed Rent payable by
Tenant with respect to the Premises then being leased to Tenant pursuant to the
Lease shall be increased by an amount representing the difference between the
annual rent payable by the tenant under the Fiserv Lease as set forth on
Schedule C-1, and the amount that would have otherwise been payable by Tenant
had the Fiserv Premises been part of the Phase III Expansion Premises, as set
forth on Schedule C-1 (such amount being hereinafter referred to as the “Fiserv
Premises Interim Rent”).

 

  (iii) Immediately upon the expiration or earlier termination of the Fiserv
Lease (whether in accordance with its terms or because Landlord and Tenant have
otherwise agreed to amend the Fiserv Lease to shorten or extend the term
thereof), the Fiserv Premises shall become part of the Phase III Expansion
Premises and all of the terms and provisions of the Lease applicable to the
Phase III Expansion Premises shall apply to the Fiserv Premises.

 

  (iv) In connection with the foregoing, Landlord hereby covenants not to
(a) provide Fiserv with any additional rights to remain in the Fiserv Premises
beyond those currently provided in the Fiserv Lease, (b) relocate Fiserv to
other space in the

 

C-1



--------------------------------------------------------------------------------

  Building or the Additional Building prior to December 31, 2016 or (c) amend
the Fiserv Lease to reduce the rent payable thereunder (unless the rent is
reduced in accordance with the determination of the extension term rent pursuant
to the existing provisions of the Fiserv Lease), without in any such case
obtaining Tenant’s prior written consent, which Tenant may withhold in its sole
discretion.

B. Gap Premises. The following provisions shall apply to the 5,156 square feet
of rentable floor area shown on Exhibit B and identified on Exhibit M attached
the Fourth Amendment to Lease as being leased to Gap (the “Gap Premises”)
pursuant to an existing lease (the “Gap Lease”):

 

  (i) It is acknowledged and agreed that Landlord shall have no obligation to
attempt to negotiate with Gap to vacate the Gap Premises prior to the scheduled
expiration date set forth on Exhibit M or to relinquish its existing extension
option as set forth on said Exhibit M.

 

  (ii) If Gap remains in the Gap Premises as of the Phase III Expansion Premises
Rent Commencement Date at an annual rental rate that is less than that which
would have otherwise been payable by Tenant had the Gap Premises become part of
the Phase III Expansion Premises as of the Phase III Expansion Premises
Commencement Date, then for the period commencing on the Phase III Expansion
Premises Rent Commencement Date and ending on the expiration or earlier
termination of the Gap Lease (such period being hereinafter referred to as the
“Gap Premises Interim Rent Period”), the Annual Fixed Rent payable by Tenant
with respect to the Premises then being leased to Tenant pursuant to the Lease
shall be increased by an amount representing the difference between the annual
rent payable by the tenant under the Gap Lease as set forth on Schedule C-1, and
the amount that would have otherwise been payable by Tenant had the Gap Premises
been part of the Phase III Expansion Premises, as set forth on Schedule C-1
(such amount being hereinafter referred to as the “Gap Premises Interim Rent”).

 

  (iii) Immediately upon the expiration or earlier termination of the Gap Lease
(whether in accordance with its terms or because Landlord and Tenant have
otherwise agreed to amend the Gap Lease to shorten or extend the term thereof),
the Gap Premises shall become part of the Phase III Expansion Premises and all
of the terms and provisions of the Lease applicable to the Phase III Expansion
Premises shall apply to the Gap Premises.

 

  (iv) Tenant shall have the right, upon written notice given to Landlord at any
time on and after the Phase III Expansion Premises Commencement Date, to require
Landlord to exercise Landlord’s right to relocate GAP pursuant to the terms and
provisions of the Gap Lease; provided, however, that (i) Landlord shall not be
required to relocate Gap if there is no available space within the Building that
meets the requirements of the Gap Lease, and (ii) Landlord shall not be required
to relocate Gap if Gap has indicated that it would in turn exercise its right to
terminate the Gap Lease rather than relocate its premises.

 

C-2



--------------------------------------------------------------------------------

  (v) In connection with the foregoing, Landlord hereby covenants not to
(a) provide Gap with any additional rights to remain in the Gap Premises beyond
those currently provided in the Gap Lease, or (b) amend the Gap Lease to reduce
the rent payable thereunder (unless the rent is reduced in accordance with the
determination of the extension term rent pursuant to the existing provisions of
the Gap Lease), without in any such case obtaining Tenant’s prior written
consent, which Tenant may withhold in its sole discretion.

C. Logix Premises. The following provisions shall apply to the 5,283 square feet
of rentable floor area shown on Exhibit B and identified on Exhibit M attached
the Fourth Amendment to Lease as being leased to Logix (the “Logix Premises”)
pursuant to an existing Lease (the “Logix Lease”):

 

  (i) It is acknowledged and agreed that Landlord shall have no obligation to
attempt to negotiate with Logix to vacate the Logix Premises prior to the
scheduled expiration date set forth on Exhibit M or to relinquish its existing
extension option as set forth on said Exhibit M.

 

  (ii) If Logix remains in the Logix Premises as of the Phase IV Expansion
Premises Rent Commencement Date at an annual rental rate that is less than that
which would have otherwise been payable by Tenant had the Logix Premises become
part of the Phase IV Expansion Premises as of the Phase IV Expansion Premises
Commencement Date, then for the period commencing on the Phase IV Expansion
Premises Rent Commencement Date and ending on the expiration or earlier
termination of the Logix Lease (such period being hereinafter referred to as the
“Logix Premises Interim Rent Period”), the Annual Fixed Rent payable by Tenant
with respect to the Premises then being leased to Tenant pursuant to the Lease
shall be increased by an amount representing the difference between the annual
rent payable by the tenant under the Logix Lease as set forth on Schedule C-1,
and the amount that would have otherwise been payable by Tenant had the Logix
Premises been part of the Phase IV Expansion Premises, as set forth on Schedule
C-1 (such amount being hereinafter referred to as the “Logix Premises Interim
Rent”).

 

  (iii) Immediately upon the expiration or earlier termination of the Logix
Lease (whether in accordance with its terms or because Landlord and Tenant have
otherwise agreed to amend the Logix Lease to shorten or extend the term
thereof), the Logix Premises shall become part of the Phase IV Expansion
Premises and all of the terms and provisions of the Lease applicable to the
Phase IV Expansion Premises shall apply to the Logix Premises.

 

C-3



--------------------------------------------------------------------------------

  (iv) In connection with the foregoing, Landlord hereby covenants not to
(a) provide Logix with any additional rights to remain in the Logix Premises
beyond those currently provided in the Logix Lease, (b) relocate Logix to other
space in the Building or the Additional Building prior to October 31, 2015 or
(c) amend the Logix Lease to reduce the rent payable thereunder (unless the rent
is reduced in accordance with the determination of the extension term rent
pursuant to the existing provisions of the Logix Lease), without in any such
case obtaining Tenant’s prior written consent, which Tenant may withhold in its
sole discretion.

D. BP Premises. The following provisions shall apply to the 5,208 square feet of
rentable floor area shown on Exhibit B as being leased to Boston Properties
Limited Partnership (“BPLP”) as the management office for the Building (the “BP
Premises”) pursuant to an existing lease (the “BP Lease”):

 

  (i) Landlord and Tenant shall each have the right, exercisable on at least six
(6) months prior written notice given to the other party at any time, to require
that Landlord terminate the BP Lease; provided, however, that in no event shall
such the effective date of such termination be prior to the Phase IV Expansion
Premises Commencement Date.

 

  (ii) Immediately upon the expiration or earlier termination of the BP Lease,
but in no event prior to the Phase IV Expansion Premises Commencement Date, the
BP Premises shall become part of the Phase IV Expansion Premises and (subject to
the provisions of subsection (iii) below) all of the terms and provisions of the
Lease applicable to the Phase IV Expansion Premises shall apply to the BP
Premises.

 

  (iii) Except to the extent that costs associated with the BP Premises are
otherwise properly chargeable to Tenant as part of Landlord’s Operating Expenses
in accordance with the terms and provisions of the Lease, Tenant shall not be
responsible for any Annual Fixed Rent, Tax Excess, Operating Cost Excess,
Tenant’s Proportionate Share of electricity charges or any other rent or
additional rent with respect to the BP Premises during the term of the BP Lease.

 

C-4



--------------------------------------------------------------------------------

Schedule C-1

Interim Rent

[Intentionally Omitted]

 

C-5



--------------------------------------------------------------------------------

EXHIBIT E

PLAN OF BLEACHER-STYLE SEATING

IN NORTH ATRIUM

 

LOGO [g792457g87b96.jpg]

 

D-1



--------------------------------------------------------------------------------

 

LOGO [g792457g43p57.jpg]

 

D-2



--------------------------------------------------------------------------------

 

LOGO [g792457g61e81.jpg]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT F

TENANT REMEDIES FOR LATE DELIVERY

OF THE PHASE IV EXPANSION PREMISES

Landlord and Tenant acknowledge that one (1) of the suites included in the Phase
IV Expansion Premises is currently leased to a tenant with a renewal option
which, if exercised, would expire after the Target Phase IV Delivery Date (the
“Phase IV Renewal Rights”). The suite is the premises identified on Exhibit M
attached to the Fourth Amendment to Lease as leased to XO Communications (the
“XO Communications Premises”). If the Phase IV Renewal Rights are timely and
properly exercised, Landlord agrees to use reasonable efforts to negotiate with
XO Communications to, at Landlord’s election in its reasonable discretion,
either relocate the XO Communications Premises or terminate such existing
tenant’s lease in any case as of a date prior to the Target Phase IV Delivery
Date. Except if the existing tenant holds over in the XO Communications Premises
(in which event Tenant’s remedies shall be governed by Sections 3(e) and, if
applicable, 3(f) of the Fourth Amendment), Landlord and Tenant have agreed that
Tenant’s remedies for failure to timely deliver possession of the XO
Communications Premises shall be as set forth in this Exhibit F.

If Landlord is unable, on or before July 31, 2014, to enter into a written
agreement acceptable to Landlord with XO Communications wherein XO
Communications agrees to vacate the XO Communications Premises prior to the
Target Phase IV Delivery Date, then Landlord shall notify Tenant of such failure
and Tenant shall be entitled to an abatement of the Annual Fixed Rent equal to
One Hundred Thousand and 00/100 Dollars ($100,000.00) to be applied by Tenant,
in its discretion, against installments of the Annual Fixed Rent due under the
Lease following the date of Landlord’s notice (which Tenant may do by written
notice to Landlord). If, after July 31, 2014 but prior to the Target Phase IV
Delivery Date, Landlord obtains, by agreement or otherwise (including, without
limitation, XO Communication’s failure to timely exercise its renewal option),
the right to possession of the XO Communications Premises as of a date falling
on or before the Target Phase IV Delivery Date, Tenant shall repay to Landlord
the $100,000.00 payment received from Landlord within thirty (30) days after
receipt of notice from Landlord, or if Tenant has not yet applied such amount
against Annual Fixed Rent, Tenant shall no longer have the right to so apply
such amount. If XO Communications timely exercises its renewal option and solely
as a result thereof Landlord is unable to deliver possession of the XO
Communications Premises to Tenant (excluding any holding over in the XO
Communications Premises which shall be governed solely by Section 3(e) of the
Fourth Amendment), then Tenant’s lease of the XO Communications Premises shall
terminate and be of no force and effect as of the date that is five (5) days
after the date of Landlord’s termination notice without further recourse to
either party. In such event, all references in the Lease to the “Phase IV
Expansion Premises” shall be amended to mean an additional Premises Component
consisting of 9,001 square feet of rentable floor area on the first (1st) floor
of the Building and the Annual Fixed Rent and the Tenant Improvement Allowance
for the Phase IV Expansion Premises and any other terms of the Lease affected by
or calculated based upon the rentable floor area of the Phase IV Expansion
Premises, including, without limitation, Tenant’s Proportionate Share and the
Number of Parking Privileges to which Tenant is entitled with respect to such
Phase IV Expansion Premises, shall be revised to reflect the deletion of the
rentable floor area of the XO

 

F-1



--------------------------------------------------------------------------------

Communications Premises from the Phase IV Expansion Premises. If Tenant’s lease
of the XO Communications Premises is terminated pursuant to this Exhibit F,
Tenant’s right of first offer set forth in Section 17.3 of the Lease shall be
applicable to such XO Communications Premises as and when the XO Communications
Premises becomes Available ROFO Space, except that, notwithstanding anything to
the contrary in Section 17.3 of the Lease, the terms of Tenant’s lease of the XO
Communications Premises shall be upon the same terms and conditions as would be
applicable to the XO Communications Premises if the same had been leased to
Tenant as part of the Phase IV Expansion Premises pursuant to and in accordance
with the terms of this Fourth Amendment, provided, however, the Tenant
Improvement Allowance allocable to the XO Communications Premises that would
have been payable under Section 4(d) of the Fourth Amendment shall be prorated
and reduced to reflect the number of months remaining in the Term as of
commencement of the Term for such XO Communications Premises compared to the
number of months in the entire initial Term for the Phase IV Expansion Premises.
If XO Communications wrongfully holds over in the XO Communications Premises, as
of the date such holdover commences, Tenant’s remedies shall be governed by
Sections 3(e) and, if applicable, 3(f) of the Fourth Amendment and this Exhibit
F shall be of no further force or effect.

 

F-2